Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/163,728 filed February 01, 2021.  Claims 1- 20 are pending in this application and have been rejected below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 01, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claim 8) recite , “…. for generating a schedule adjustment plan from schedule information indicating a schedule of a user; …: that stores schedule template information indicative of a template of the schedule; and … that compares the schedule information with the schedule template information and generates the schedule adjustment plan...”. The claim 17 recites,  “a schedule adjustment method for generating 1-20, in view of the claim limitations, are directed to the abstract idea of  for generating a schedule adjustment plan from schedule information indicating a schedule of a user; …: that stores schedule template information indicative of a template of the schedule; and … that compares the schedule information with the schedule template information and generates the schedule adjustment plan...” and “ … a schedule adjustment method for generating a schedule adjustment plan from schedule information indicating a schedule of a user, and presenting the generated schedule adjustment plan to the user, the schedule adjustment method comprising: a storage step of storing schedule template information indicative of a template of the schedule; a schedule adjustment plan generation step of comparing the schedule information with the schedule template information and generating the schedule adjustment plan; and a display step of displaying the schedule adjustment plan.”  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the generating a schedule adjustment plan from schedule information indicating a schedule of a user; …: that stores schedule template information indicative of a template of the schedule; and … that compares the schedule information with the schedule template information and generates the schedule adjustment plan...” and “ … a schedule adjustment method for generating a schedule adjustment plan from schedule information indicating a schedule of a user, and presenting the generated schedule adjustment plan to the user, the schedule adjustment method comprising: a storage step of storing schedule template information indicative of a template of the schedule; a schedule adjustment plan generation step of comparing the schedule information with the schedule template information and generating the schedule adjustment plan; and a display step of displaying the schedule adjustment plan, and thus, the claims are directed 

	Further, the claims 2 - 6 (and similarly claims 9,10,11,12,18,19, 20) recite … calculates degree of schedule match between the schedule information and the schedule template information, and determines based on the degree of schedule match whether or not to generate the schedule adjustment plan…, and thus, the claims are directed to a mathematical relationship, and thus the claims are directed to the abstract grouping of mathematical concepts.
Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ A schedule adjustment device, a storage device, a control section…,” in claim 1; “The schedule adjustment device…”,  “the control section…”, in claim 2, 3, 4,5,6,7;  “a schedule adjustment system”,  “a schedule management terminal”, “ a schedule adjustment server that is connected to the schedule management terminal through a network, wherein the schedule management terminal stores schedule information”, 20in claim 8; “the schedule adjustment system”, “the schedule adjustment server”, in claim 9, 10, 11, 12, 13, 14, “the schedule adjustment system”, “the schedule adjustment server” , “ the schedule management terminal” in claim 15; “the schedule adjustment system”, “a schedule management server”, “connected to the network”,  in claim 16; no additional elements are recited in the claim 17, 18, 19, 20;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea.  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the  generates the schedule adjustment plan …, presenting the generated schedule adjustment plan … these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-16, 18-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The invention as claimed does not integrate a judicial exception into a practical application, and the claims do not recite an improvement in the function of the computer itself or any other technology or technical field.  


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a 


Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions  as evinced by the Applicant’s specification where a control section (CPU) 22, a memory or other internal storage device 26, a hard disk or other external storage device 24, and a network interface 20. These component elements are connected to a bus 28. The schedule adjustment server 2 communicates with the outside through the network interface 20. The internal storage device 26 stores a schedule adjustment program 261 that provides a schedule adjustment function. The schedule adjustment program 261 is installed in the external storage device 14, and is started by the control section (CPU) 22 when the schedule adjustment system begins to operate., [024], [Figure 1].

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to generates the schedule adjustment plan …, presenting the generated schedule adjustment plan …, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7; 9-16; 18-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14,  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by  Kozloski (US 2013/0,317,874 A1).

Regarding Claim 1, 
A schedule adjustment device for generating a schedule adjustment plan from schedule information indicating a schedule of a user; the schedule adjustment device comprising: a storage device that stores schedule template information indicative of a template of the schedule; 

Kozloski teaches FIG. 3 shows a system for planning meeting attendance in accordance with one embodiment of the present invention. The system includes a computer processor 304, at least one meeting requestor 302, and at least one potential attendee 316, the attendance probability value 306 is based on at least, the potential attendee attributes 318 of applicant history of attendance for all meetings 320, history of attendance for similar meetings 322, and/or a number of meetings scheduled on a calendar of the potential attendee 324, Kozloski [027] , [031], and Kozloski teaches FIG. 4 shows a computer-readable medium 402 encoding instructions for performing a method for planning meeting attendance 404 according to one embodiment of the present invention., Kozloski [037].

Kozloski teaches the crowd-sourcing technology may allow a crowd to adjust linkages between individuals and specific meetings. The linkage is established when a user accepts an invitation to a meeting. In this system, all acceptances may be treated as "tentative" and the level of commitment of the invitee to attend can be set initially, creating a weighted linkage between the invitee and to the meeting. This can be further adjusted by the invitee subsequent to his or her acceptance., Kozloski [017] –[018].

Kozloski teaches the crowd sourcing uses an elastic map model for the proposed meeting. [0021] FIG. 2

and a control section that compares the schedule information with the schedule template information and generates the schedule adjustment plan.  

Kozloski discloses a computer-readable medium 402 encoding instructions for performing a method for planning meeting attendance 404 according to one embodiment of the present invention, Kozloski [0037] ,[FIG. 4].



Regarding Claim 2, 

The schedule adjustment device according to claim 1, wherein the control section calculates degree of schedule match between the schedule information and the schedule template information, and determines based on the degree of schedule match whether or not to generate the schedule adjustment plan.  

Kozloski teaches a system and method for planning meeting attendance … the system includes a computer processor configured to … calculat[e] an attendance probability value for a potential attendee … automatically scheduling the proposed meeting if the attendance probability value is beyond an attendance probability threshold., Kozloski [005]; Kozloski teaches on the other hand, if the free-time probability value is not beyond the free-time probability value threshold, the process continues to suggestion step 112. At suggestion step 112, at least one alternative time interval in which the proposed meeting may be scheduled is proposed to the meeting requestor., Kozloski [015]

Kozloski discloses a computer-readable medium 402 encoding instructions for performing a method for planning meeting attendance 404 according to one embodiment of the present invention, Kozloski [0037] ,[FIG. 4].



Regarding Claim 3,  

The schedule adjustment device according to claim 2, wherein, the control section generates the schedule adjustment plan when the degree of schedule match is equal to or higher than a predetermined threshold value.  

Kozloski teaches a system and method for planning meeting attendance … the system includes a computer processor configured to … calculat[e] an attendance probability value for a potential attendee … automatically scheduling the proposed meeting if the attendance probability value is beyond an attendance probability threshold., Kozloski [005], [015]



Regarding Claim 4,  

The schedule adjustment device according to claim 2, wherein the control section uses degree of schedule sequence match and degree of schedule time match as the degree of schedule match in order to determine whether or not to generate the schedule adjustment plan, the degree of schedule sequence match being used to define a sequence of the schedule, the degree of schedule time match being used to define a time of the schedule.  

Kozloski teaches an attendance probability value for a potential attendee … is calculated … based on the potential attendee's history of meeting attendance, the number of meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting (schedule sequence, time match), and automatically scheduling the proposed meeting if the attendance probability value is beyond an attendance probability threshold., Kozloski [013]  and [015]

Kozloski teaches meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting and thus Kozloski teaches and meetings scheduled on a calendar (sequence) and time (day). 

 

Regarding Claim 5,  

The schedule adjustment device according to claim 4, wherein the control section uses degree of schedule time duration match and degree of schedule time interval match in order to determine whether or not to generate the schedule adjustment plan, the degree of schedule time duration match being related to a time duration of the schedule, the degree of schedule time interval match being related to a time interval between a pair of the schedules.  

Kozloski [012]-[013], [015] and Kozloski teaches elastic net and partitioning algorithms can be implemented for each meeting time slot on an ongoing basis to schedule a proposed meeting at a time interval,  an attendance probability value for a potential attendee based, at least in part, on the potential attendee's location over time is calculated, and if the attendance probability value is beyond an attendance probability threshold, the process proceeds to scheduling step 110, where the proposed meeting is automatically scheduled, and on the other hand, if the free-time probability value is not beyond the free-time probability value threshold, the process continues to suggestion step 112, wherein at least one alternative time interval in which the proposed meeting may be scheduled is proposed to the meeting requestor.., Kozloski [020].


Kozloski teaches meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting and thus Kozloski teaches and meetings scheduled on a calendar (sequence) and time (day). 

Kozloski teaches linkages are adjusted (for example, at the start of particular day, or before a subsequent meeting time slot), all linkages in the network joining all users and all meetings are then rendered as an "elastic net". Kozloski teaches elastic net and partitioning algorithms can be implemented for each meeting time slot on an ongoing basis, to allow users to look ahead at their schedule based on the current setting for all linkage weights. The meetings they are likely to attend would be dynamically adjusted at some interval and their calendars would then be adjusted continually., Kozloski [019] - [020].


Regarding Claim 6, 

The schedule adjustment device according to claim 1, wherein the control section analyzes an action pattern of the user on a basis of the schedule information, and newly generates, as specific user schedule template information for the user, the schedule information having the action pattern executed when a predetermined threshold value is reached or exceeded.  

Kozloski teaches the attendance probability value may further be based on, for example, the potential attendee's history of meeting attendance, the number of meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting, a real-time location of the potential attendee prior to the time interval of the proposed meeting, a weather and/or traffic forecast at the real-time location of the potential attendee, and a crowd-sourced potential attendee applicant meeting attendance rating (action patterns)., Kozloski [013]

Kozloski teaches the system may search for a time interval where an attendance probability value of a potential attendee exceeds the threshold attendance probability value in order to suggest at least one alternative time interval. For example, if the attendance probability threshold has a value of 0.6, the system 



Regarding Claim 7, 

The schedule adjustment device according to claim 6, wherein the control section calculates degree of schedule template information match between first user schedule template information and second user schedule template information from among a plurality of pieces of the newly generated user schedule template information, and uses the degree of schedule template information match to determine whether or not to generate common schedule template information for a plurality of the users.  

Kozloski teaches linkages are adjusted (for example, at the start of particular day, or before a subsequent meeting time slot), all linkages in the network joining all users and all meetings are then rendered as an "elastic net". Kozloski teaches elastic net and partitioning algorithms can be implemented for each meeting time slot on an ongoing basis, to allow users to look ahead at their schedule based on the current setting for all linkage weights. The meetings they are likely to attend would be dynamically adjusted at some interval and their calendars would then be adjusted continually., Kozloski [019] - [020].

Kozloski teaches  the computer processor is configured to calculate an attendance probability value 306 for a potential attendee 316 based, at least in part, on the potential attendee's location over time. The computer processor is also configured to mark an electronic calendar 317 of the meeting requestor 302 with 

	
Kozloski teaches  system allows for multiple shades of coloring (e.g. between red and green) based on the percentage likelihood that a potential attendee will attend a proposed meeting., Kozloski [035].



Regarding Claim 8,  

A schedule adjustment system comprising: a schedule management terminal; and a schedule adjustment server that is connected to the schedule management terminal through a network, wherein the schedule management terminal stores schedule information indicating a schedule of a user, and the schedule adjustment server stores schedule template information indicating a template of the schedule, and compares the schedule information with the schedule template information in order to generate the schedule adjustment plan.  
[Similar to claim 1] [017]-[018], [027], [031], [037]

Kozloski teaches FIG. 3 shows a system for planning meeting attendance. The system includes a computer processor 304, at least one meeting requestor 302, and at least one potential attendee 316., Kozloski [017]-[018], [027], [031], [037] 


Regarding Claim 9,  

The schedule adjustment system according to claim 8, wherein the schedule adjustment server calculates degree of schedule match between the schedule information and the schedule template information, and uses the degree of 

[similar to claim 2], Kozloski [005], [015]



Regarding Claim 10, 

The schedule adjustment system according to claim 9, wherein the schedule adjustment server generates the schedule adjustment plan when the degree of schedule match is equal to or higher than a predetermined threshold value.  

[similar to claim 3], Kozloski [005], [015]



Regarding Claim 11, 

The schedule adjustment system according to claim 9, wherein the schedule adjustment server uses degree of schedule sequence match and degree of schedule time match as the degree of schedule match in order to determine 31 6655820.1HITACHI 19-341901081US01 whether or not to generate the schedule adjustment plan, the degree of schedule sequence match being used to define a sequence of the schedule, the degree of schedule time match being used to define a time of the schedule.  

[similar to claim 4], Kozloski [013],  [015]



Regarding Claim 12, 

The schedule adjustment system according to claim 11, wherein the schedule adjustment server uses degree of schedule time duration match and degree of schedule time interval match as the degree of schedule time match in order to determine whether or not to generate the schedule adjustment plan, the degree of schedule time duration match being related to a time duration of the schedule, the degree of schedule time interval match being related to a time interval between a pair of the schedules.  

[same as claim 5], Kozloski [013], [015], [019]- [020]



Regarding Claim 13,  

The schedule adjustment system according to claim 8, wherein the schedule adjustment server analyzes an action pattern of the user on a basis of the schedule information, and newly generates, as specific user schedule template information for the user, the schedule information having the action pattern executed when a predetermined threshold value is reached or exceeded.  

[same as claim 6], Kozloski [013], [030]


Regarding Claim 14,  

The schedule adjustment system according to claim 13, wherein the schedule adjustment server calculates degree of schedule template information match between first user schedule template information and second user schedule template information from among a plurality of pieces of the newly generated user schedule template information, and 32 6655820.1HITACHI 19-341901081US01 uses the degree of schedule template 

[Similar to claim 7], Kozloski [019] - [020].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 -20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski (US 2013/0,317,874 A1) and Alberth (US 2011/0,131,514 A1).

Regarding Claim 15,  

Kozloski teaches:
The schedule adjustment system according to claim 8, wherein the schedule adjustment server presents the schedule adjustment plan to the schedule management terminal, the schedule management terminal … the schedule adjustment plan, and notifies the schedule adjustment server of a result of approval of … schedule adjustment plan, and the schedule adjustment server reflects the result of approval of the … schedule adjustment plan.  

[Similar to claim 1] [017]-[018], [027], [031], [037]

Kozloski teaches FIG. 3 shows a system for planning meeting attendance. The system includes a computer processor 304, at least one meeting requestor 302, and at least one potential attendee 316., Kozloski [017]-[018], [027], [031], [037] 


Kozloski does not explicitly teach:
“… the displayed … displayed …”

Alberth teaches:

“… the displayed … displayed schedule …”

Alberth teaches calendar entry corresponding to calendar event and the prioritization information pertaining to the decision are presented (310,312) to user via electronic system display., Alberth [abstract]






Regarding Claim 16, 

The schedule adjustment system according to claim 8, wherein a schedule management server for providing centralized management of the schedule of the user is further connected to the network, the schedule management server stores the schedule information, the schedule adjustment server demands the schedule information from the schedule management server, the schedule management server sends, in response to the demand, the schedule information to the schedule adjustment server, and the schedule adjustment server generates the schedule adjustment plan by using the schedule information.  

Kozloski  teaches the computer processor 304 is configured to receive from the meeting requestor 302 a request to schedule a proposed meeting 310 at a proposed meeting time interval 312. In addition, the computer processor is configured to calculate an attendance probability value 306 for a potential attendee , Kozloski [028] and Kozloski [027]-[030], [037] and [017]-[018].



Regarding Claim 17, 

A schedule adjustment method for generating a schedule adjustment plan from schedule information indicating a schedule of a user, and presenting the generated schedule adjustment plan to the user, the schedule adjustment method comprising: a storage step of storing schedule template information indicative of a template of the schedule; a schedule adjustment plan generation step of comparing the schedule information with the schedule template information and generating the schedule adjustment plan; … the schedule adjustment plan.  

[Similar to claim 1]
Kozloski [027], [037] and [017]-[018]


Kozloski does not explicitly teach:

“…  and a display step of displaying …”

Alberth teaches:

“… and a display step of displaying …”


Alberth teaches calendar entry corresponding to calendar event and the prioritization information pertaining to the decision are presented (310,312) to user via electronic system display., Alberth [abstract]


Kozloski teaches planning meeting attendance. Alberth teaches associating calendar event with decision in a calendar management system. It would have obvious  to combine prior to the effective filing date  calculat[ing] an attendance probability value for a potential attendee as taught by Kozloski and displaying calendar entry as 



Regarding Claim 18, 

The schedule adjustment method according to claim 17, wherein the schedule adjustment plan generation step calculates degree of schedule match between the schedule information and the schedule template information, and determines, based on the degree of schedule match, whether or not to generate the schedule adjustment plan.  

[similar to claim 2], Kozloski [005], [015]


Regarding Claim 19, 

The schedule adjustment method according to claim 18, wherein the schedule adjustment plan generation step generates the schedule adjustment plan when the degree of schedule match is equal to or higher than a predetermined threshold value.  

[similar to claim 3], Kozloski [005], [015]



Regarding Claim 20,  

The schedule adjustment method according to claim 18, wherein the schedule adjustment plan generation step uses degree of schedule sequence match and 

[Similar to claim 4] , Kozloski [013]  and [015]

Kozloski teaches meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting and thus Kozloski teaches and meetings scheduled on a calendar (sequence) and time (day). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/D.L.L./Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623